DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 3, 7-8 and new claims 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive. 
Regarding to 103 rejections, the applicant argues that claimed invention obtains functional volume data in advance by the first scan and the functional MPR image is generated to correspond to the obtained sectional image, results in displaying plurality types of images sequentially while preventing decrease in the frame rate (page 8). On the contrary, the applicant argues that Abe is directed to a different apparatus because it intends to solve the problem of when a cross section of a vicinity of the heart apex is depicted in an apical image by use of two-dimensional scanning, and appears that the heart apex portion can be depicted even if the actual heart apex position is not included within the scanned cross-section, thus, it is difficult to understand the correct position of the scanned cross section and heart apex portion cannot be correctly recognized (page 8). The applicant further concludes that Abe’s solution is to provide an apparatus to easily show a reference cross section by a correct two-dimensional scan necessary for the examination of the heart (page 8). Further, applicant argues difference of Abe from claimed invention, as Abe teaches extracting functional volume data from an MPR image and obtaining a sectional image by switching to cross section of the MPR image as described in [0041] and in Fig. 2, showing that the MPR image is obtained in step s4 and sectional image is obtained subsequently in step 7. Moreover, the applicant states that the type of volume data required in Abe is tissue-form volume data with which the form can be identified, and if functional volume data is used in Abe instead of the tissue-formed volume data, the problem described in Abe cannot be solved, and Abe is directed to solving a problem of the visualization and uses a different apparatus and modifying Okamura with Abe would not result in claimed invention as Abe does not provide motivation to modify Okamura (page 9). The applicant further argues that Tanaka is cited for an ultrasound imaging apparatus having a position sensor and using the positional information in processing images, but does not disclose processing circuitry of claim 1 which generates two scans with first and second position angle information and a functional MPR image of cross section of a sectional image from the second scan, and makes no suggestion to modify Okamura to obtain the processing circuitry claimed (page 9), and Baba cited for disclosing MPR image from volume data, the apparatus is not disclosed by Okamura as modified by Abe as described, and concludes that claim 1 is patentable (page 10).  
However, the examiner respectfully disagrees.
In response to Abe being directed to a different apparatus and solving different problem, the examiner submits that the claimed limitation does not reflect and distinguish the problem solving and/or desired effect of displaying plurality types of images sequentially while preventing decrease in the frame rate. In addition, the examiner cited Okamura as a primary reference that discloses generating MPR image and most of the limitations and Abe was cited for disclosing a second scan that is performed after the first scan of generating a sectional image ([0034]-[0043] Figure 2 [0050]-[0052]). 
Okamura and Abe both are directed to processing ultrasound image data, and Okamura can incorporate scanning details of Abe by configuring its existing processing circuitry to switch to obtain two-dimensional image, as it results in high spatial resolution and a temporal resolution and to improve a measurement accuracy for diagnosis ([0052]). 
The examiner further notes that the processing circuitry refers to a processor which performed recited functions, and Okamura already discloses processors to perform image data analysis (Doppler processing unit, B-mode processing unit, image generating, synthesis units with storage), and teaches that any function can be realized by installing as a program in a computer ([0077]). 
In response to argument that Abe teaches extracting functional volume data from an MPR image and obtaining a sectional image by switching to cross section of the MPR image, the examiner submits that Okamura already disclosed following limitations:
generate, based on position information of an ultrasound probe and echo data from the ultrasound  probe, functional volume data of a subject accompanied with the position angle information (Doppler processing circuit, extracts blood flow and tissue and determines the blood flow information [0031], generation of volume data, information indicating the position associated information [0048]-[0052] S4 Figure 2):
sequentially generate a sectional image indicating a morphology of the subject based on second position information and second echo data (B-mode image ([0030], two dimensional image, scanning sectional image [0045] Figure 2 S3, [0079], information indicating the position associated information [0048]-[0052]);
generate a functional MPR image corresponding to a cross-section of the sectional image from the functional volume data based on the position information corresponding to the sectional image and the position angle information attached to the functional volume data (blood flow information from Doppler processing unit sent to image generating unit generating sectional image and volume data image, MPR image [0031]-[0032], [0049] MPR image using the volume data generated); 
display the sectional image and the MPR image in parallel or in a superimposed manner on a display (displaying the scanning sectional image, the volume data used image, the corresponding image and the position color bar [0052] step 6 Figure 2, [0074] scanning sectional image and the VR image can be displayed simultaneously)
The examiner has cited Abe for details of limitation of “a second scan that is performed after the first scan.” Accordingly, in regards to argued steps of 2 and 7 in Figure 2 of Abe, the teaching is directed to a second scan that is performed after the first scan, thus, step 2 is referred as first scan as claimed while step 7 happens sequentially and after the first scan, thus, corresponds to recited second scan. 
The argument that Abe requires tissue form volume data, the examiner notes that functional volume data was already disclosed by Okamura, and modification does not place Okamura’s functional volume data onto Abe’s invention, rather the modification of Okamura with Abe’s teaching of a second scan that is performed after the first scan, and would not negatively impact the invention of Abe. 
In regards to Tanaka and Baba, the examiner submits that the limitation of the processing circuitry is already disclosed by Okamura. 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.
Regards to claim 7, the applicant argues that claim 7 is patentably distinguishable over a combination of Okamura, Abe, Tanaka, and Baba.
The examiner respectfully disagrees and maintained rejection for the same reason stated above.  Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.
Regards to claims 3-6, the applicant argues that Sawayama, Akimoto, Yoshiara in combination of the prior arts for claims 1 and 7, do not disclose the processing circuit generating a functional MPR image using functional data from a first scan and corresponding to a cross-section of a sectional image from a second scan (pages 9-10). 
The examiner respectfully disagrees and maintained rejection for the same reason stated above.  The argued limitation was already disclosed by Okamura. 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.
Applicant’s arguments with respect to new claims 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 recite “a change in the second angle information” and “when an amount of change in the second position angle information.” It is not definite as what change and an amount of change it refers to, whether a change of the second angle from first angle or a change from an initial second angle or others. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1-2, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Okamura et al.,” US 2010/0286526 (hereinafter Okamura) and in view of “Abe,” US 2011/0077516 (hereinafter Abe) and “Tanaka et al.,” US 2013/0102903 (hereinafter Tanaka), and further in view of “Baba,” US 2009/0149759 (hereinafter Baba).
Regarding to claim 1, Okamura teaches an ultrasound diagnosis apparatus, comprising processing circuitry (computer [0035] and [0077]) configured to:
generate, based on position information of an ultrasound probe and echo data from the ultrasound probe, functional volume data of a subject accompanied with the position angle information (Doppler processing circuit, extracts blood flow and tissue and determines the blood flow information [0031], generation of volume data, information indicating the position associated information [0048]-[0052] S4 Figure 2):
sequentially generate a sectional image indicating a morphology of the subject based on second position information and second echo data (B-mode image ([0030], two dimensional image, scanning sectional image [0045] Figure 2 S3, [0079], information indicating the position associated information [0048]-[0052]);
generate a functional MPR image corresponding to a cross-section of the sectional image from the functional volume data based on the position information corresponding to the sectional image and the position angle information attached to the functional volume data (blood flow information from Doppler processing unit sent to image generating unit generating sectional image and volume data image, MPR image [0031]-[0032], [0049] MPR image using the volume data generated); 
display the sectional image and the MPR image in parallel or in a superimposed manner on a display (displaying the scanning sectional image, the volume data used image, the corresponding image and the position color bar [0052] step 6 Figure 2, [0074] scanning sectional image and the VR image can be displayed simultaneously)
Okamura does not explicitly teach regarding to a first scan and a second scan that is performed after the first scan for generating a sectional image as amended.
However, in the analogous field of endeavor in ultrasound imaging system, Abe teaches performing first scan for generating volume data of the subject and performing sequential second scan for generating a sectional image ([0034]-[0043] Figure 2 [0050]-[0052]), to overcome inferior resolution of sectional image obtained by three-dimensional scanning alone ([0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound processing circuitry as taught by Okamura to include first scan for generating volume data, and second scan for generating a sectional image, since Okamura already discloses generating image data using positional information, and performing separate scanning for volume data and sectional images was well known in the art as taught by Abe.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but configuring processing circuitry to switch to obtain two-dimensional image ([0041]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain ha high spatial resolution and a temporal resolution, and to improve a measurement accuracy for diagnosis ([0052]), and there was reasonable expectation of success.
Okamura does not explicitly teach information indicating the position associated information includes angle information being acquired from a position sensor that detects a position and an angle of the ultrasound. 
However, in the same field of endeavor of ultrasound diagnostic imaging system, Tanaka teaches an ultrasound imaging apparatus with a position sensor and using the positional information in processing images with following limitations:
an ultrasound probe configured to output position angle information and echo data, the position angle information being acquired from a position sensor that detects a position and an angle of the ultrasound probe (position sensor acquires positional information including the position and angle of the ultrasound probe [0031], a position sensor is a magnetic sensor ([0032]) 
store the functional volume data with the position angle information in a storage (storage unit stores three-dimensional data together with probe position information, coordinates and angles [0103])
generate MPR image from the functional volume data stored in the storage based on the position angle information corresponding to the echo data of the sectional image and the position angle information of the functional volume data stored in the storage ([0050], storage unit stores MPR images generated, and ultrasonic images [0052], generate MPR image and the projection image and displayed together [0055]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing circuitry as taught by Okamura to include angle information disclosed by Tanaka, since Okamura already discloses generating image data using positional information, and using a position sensor to acquire position angle information and generating MPR image from the functional volume image using angle information was well known in the art as taught by Tanaka.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but simply adding a position sensor in the ultrasound transducer, storing the image data with the position information, and incorporating angle information in processing functional images in its Doppler processor, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate rendering process based on the three-dimensional data generated in real time using positional information by position sensor ([0098]), and result in stabilized image processing with moving ultrasonic probe ([0103]), and there was reasonable expectation of success.
In regards to amended limitation of “a functional MPR image,” the examiner submits that Okamura teaches that blood flow information from Doppler processing unit sent to image generating unit generating sectional image and volume data image, MPR image [0031]-[0032]. The examiner further submits “Baba” for explicitly disclosing generating MPR image from the volume data, in which the blood flow (functional) is represented ([0169]-[0170]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image generating unit as taught by Okamura to include functional MPR image data by Baba, since Okamura already discloses generating image data from volume data, and functional MPR image data was well known in the art as taught by Baba.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but simply using its blood flow volume data to generate MPR image data, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been provide functional information in MPR image to represent blood flow information ([0169]), and there was reasonable expectation of success.
Regarding to claim 2, Okamura, Abe, Tanaka, and Baba together teach all limitations of claim 1 as discussed above. 
Okamura further teaches wherein the processing circuitry is further configured to generate blood flow volume data indicating blood flow information of the subject or tissue property volume data indicating: tissue properties of the subject as the functional volume data ([0031])
Regarding to claim 8, Okamura, Abe, Tanaka, and Baba together teach all limitations of claim 1 as discussed above.
Tanaka further teaches wherein the processing circuitry is configured to generate functional volume data accompanied with the position angle information (three dimensional Doppler data is associated with coordinate system, and assign probe coordinates [0040]). 
Regarding to claims 11-12, Okamura, Abe, Tanaka, and Baba together teach all limitations of claim 1 as discussed above.
Okamura teaches generating the functional MPR image corresponding to the cross-section of the sectional image from the functional volume data stored in the storage by comparing the second position-associated information to the first position-associated information (correspondence between sectional image data and the volume data [0047], [0052], and [0058]), and when there is a change in the second position angle information corresponding to the second echo data of the sectional image (desired position is designated through input unit [0055]-[0057]), generates MPR image by comparing the second position-associated information to the first position-associated information ([0047], [0052], and [0058]-[0059], [0063]-[0064]).
Okamura does not explicitly teach angle information as position-associated information, however, as discussed in claim 1, Tanaka discloses angle information for position associated information.
Regarding to claim 7, Okamura teaches a medical image processing method, comprising:
generating, based on position information of an ultrasound probe and echo data from the ultrasound  probe, functional volume data of a subject accompanied with the position angle information (Doppler processing circuit, extracts blood flow and tissue and determines the blood flow information [0031], generation of volume data, information indicating the position associated information [0048]-[0052] S4 Figure 2):
sequentially generating a sectional image of the subject based, on the position  information and the echo data ( two dimensional image, scanning sectional image [0045] Figure 2 S3, [0079]);
generating an MPR image corresponding to a cross-section of the sectional image from the: functional volume data based on the position  information corresponding to the sectional image and the position angle information attached to the functional volume data ([0049] MPR image using the volume data generated); and 
displaying the sectional image and the MPR image in parallel or in a superimposed manner on a display (displaying the scanning sectional image, the volume data used image, the corresponding image and the position color bar [0052] step 6 Figure 2, [0074] scanning sectional image and the VR image can be displayed simultaneously)
Okamura does not explicitly teach regarding to a first scan and a second scan that is performed after the first scan for generating a sectional image as amended.
However, in the analogous field of endeavor in ultrasound imaging system, Abe teaches performing first scan for generating volume data of the subject and performing sequential second scan for generating a sectional image ([0034]-[0043] Figure 2 [0050]-[0052]), to overcome inferior resolution of sectional image obtained by three-dimensional scanning alone ([0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound processing circuitry as taught by Okamura to include first scan for generating volume data, and second scan for generating a sectional image, since Okamura already discloses generating image data using positional information, and performing separate scanning for volume data and sectional images was well known in the art as taught by Abe.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but configuring processing circuitry to switch to obtain two-dimensional image ([0041]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to obtain ha high spatial resolution and a temporal resolution, and to improve a measurement accuracy for diagnosis ([0052]), and there was reasonable expectation of success.
Okamura does not explicitly teach information indicating the position associated information includes angle information being acquired from a position sensor that detects a position and an angle of the ultrasound. 
However, in the same field of endeavor of ultrasound diagnostic imaging system, Tanaka teaches an ultrasound imaging apparatus with a position sensor and using the positional information in processing images with following limitations:
an ultrasound probe configured to output position angle information and echo data, the position angle information being acquired from a position sensor that detects a position and an angle of the ultrasound probe (position sensor acquires positional information including the position and angle of the ultrasound probe [0031], a position sensor is a magnetic sensor ([0032]) 
store the functional volume data with the position angle information in a storage (storage unit stores three-dimensional data together with probe position information, coordinates and angles [0103])
generate MPR image from the functional volume data stored in the storage based on the position angle information corresponding to the echo data of the sectional image and the position angle information of the functional volume data stored in the storage ([0050], storage unit stores MPR images generated, and ultrasonic images [0052], generate MPR image and the projection image and displayed together [0055]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing circuitry as taught by Okamura to include angle information disclosed by Tanaka, since Okamura already discloses generating image data using positional information, and using a position sensor to acquire position angle information and generating MPR image from the functional volume image using angle information was well known in the art as taught by Tanaka.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but simply adding a position sensor in the ultrasound transducer, storing the image data with the position information, and incorporating angle information in processing functional images in its Doppler processor, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate rendering process based on the three-dimensional data generated in real time using positional information by position sensor ([0098]), and result in stabilized image processing with moving ultrasonic probe ([0103]), and there was reasonable expectation of success.
In regards to amended limitation of “a functional MPR image,” the examiner submits that Okamura teaches that blood flow information from Doppler processing unit sent to image generating unit generating sectional image and volume data image, MPR image [0031]-[0032]. The examiner further submits “Baba” for explicitly disclosing generating MPR image from the volume data, in which the blood flow (functional) is represented ([0169]-[0170]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image generating unit as taught by Okamura to include functional MPR image data by Baba, since Okamura already discloses generating image data from volume data, and functional MPR image data was well known in the art as taught by Baba.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but simply using its blood flow volume data to generate MPR image data, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been provide functional information in MPR image to represent blood flow information ([0169]), and there was reasonable expectation of success.
Regarding to claim 9, Okamura, Abe, Tanaka, and Baba together teach all limitations of claim 7 as discussed above. 
Okamura further teaches generating blood flow volume data indicating blood flow information of the subject or tissue property volume data indicating: tissue properties of the subject as the functional volume data ([0031]).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, Abe, Tanaka, and Baba as applied to claims 1 and 9 above, and further in view of “Sawayama,” US 2013/0169632 (hereinafter Sawayama).
Regarding to claims 3 and 10, Okamura, Abe, Tanaka, and Baba together teach all limitations of claims 1 and 9 as discussed above.
Okamura further teaches an operating unit ([0043], [0051]-[0053], and [0056] input unit), to change image display options ([0056]), which includes switching among different images, as well as displaying two images in parallel ([0052] and [0074]), thus reads on the claimed limitation of “switch an MPR image generated from the blood flow volume data and an MPR image generated from tissue property volume data based on an operation signal from the operation unit, and display the sectional image and the MPR image in parallel or in a superimposed manner.” 
Moreover, Tanaka also teaches displaying MPR image and sectional image in parallel manner on the display (Figure 5). 
Okamura and Tanaka do not teach that functional image can include tissue property volume data as claimed. 
However, in the same field of endeavor of ultrasonic imaging system, Sawayama teaches ultrasonic diagnostic apparatus wherein the processing circuitry is configured to an MPR image generated from the tissue property volume data and indicating hardness of tissue of the subject and the sectional image in parallel or the superimposed manner on the display (MPR image combined with elasticity image [0064], [0078], hardness information in three-dimensional combined image [0083]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry and input unit as taught by Okamura to incorporate tissue hardness disclosed by Sawayama, since Okamura already discloses input unit to change its display setting and switching among images, and MPR image combined with tissue hardness data was well known in the art as taught by Sawayama.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but simply directing its ultrasound transmission to desired tissue targets, to produce elasticity MPR image, and incorporate tissue hardness in combining with MPR image, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate diagnosis by presenting tissue hardness information in desired sectional image of the organ ([0083]-[0084] and [0100]), and there was reasonable expectation of success.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura, Abe, Tanaka, and Baba as applied to claim 1 above, and further in view of “Akimoto et al.,” US 2006/0195033 (hereinafter Akimoto).
Regarding to claim 4, Okamura, Abe, Tanaka, and Baba together teach all limitations of claim 1 as discussed above. 
Okamura further explicitly teach further comprising an operating unit ([0043], [0051]-[0053], and [0056] input unit), but does not discloses wherein the processing circuitry is further configured to change transparency of the MPR image based on an operation signal from the operation unit and display the MPR image on the display.
However, Akimoto teaches displaying medical diagnostic images, wherein the transparency setting box sets and adjusts transparency pf the MPR image to be displayed with the cross-sectional image ([0121]-[0125] and [0163]-[0167]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry and input unit as taught by Okamura to include transparency setting and adjusting unit by Akimoto, since Okamura already discloses controlling display images by input unit ([0056]), and adjusting transparency of the MPR image was well known in the art as taught by Akimoto.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but simply adding transparency adjusting setting program in its processing circuitry, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to change transparency of the displayed images in superimposed image display, in a desired enhancement degree, for accurate location check for surgeons ([0167]), and there was reasonable expectation of success.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, Abe, Tanaka, and Baba as applied to claim 1 above, and further in view of “Yoshiara et al.,” US 2015/0245819 (hereinafter Yoshiara).
Regarding to claims 5-6, Okamura, Abe, Tanaka, and Baba together teach all limitations of claim 1 as discussed above. 
Tanaka does disclose sectional image displayed with the position angle information as claimed ([0063], [0066], [0098] and [0103]). 
Okamura and Tanaka do not further teach guideline index for needle path and insertion start position and a target position displayed superimposed on the sectional image on the display as claimed.
However, Yoshiara teaches an ultrasound diagnostic apparatus wherein an insertion path of the puncture needle is superimposed on the cross-sectional image ([0062] and [0064]), based on an operation signal ([0054], doctor sets the region of interest in the image data and obtains guideline L with insertion path [0062] and [0064]), and insertion path with initial position ([0061]-[0062]) and a target position ([0059] Figures 5-6 and 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry as taught by Tanaka to include a guideline index taught by Yoshiara, since superimposing insertion path of the puncture needle in the image was well known in the art as taught by Yoshiara.  One of ordinary skill in the art could have combined the elements as claimed by Tanaka with no change in their respective functions, but adding puncture needle to the housing of the transducer, using adaptor ([0027] Yoshiara), and modifying the processing circuitry to display the insertion path of the pun Moreover, in regards to “when an amount of change in the second position angle information corresponding to the second echo data of the sectional image is equal to or greater than a threshold value,” the examiner notes that any amount of change and even no change (threshold value can be zero) can be read to meet the recited limitations.  
cture needle on the image and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide image guided needle biopsy ([0005]), with accurate location information ([0116]), and there was reasonable expectation of success.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, Abe, Tanaka, and Baba as applied to claim 1 above, and further in view of “Yamagata,” US 2009/0187104 (hereinafter Yamagata). 
Regarding to claims 13-14, Okamura, Abe, Tanaka, and Baba together teach all limitations of claim 1 as discussed above.
Okamura, Abe, Tanaka, and Baba do not further explicitly teach wherein the processing circuitry is further configured to generate a new functional MPR image when there is a change in the second position angle information corresponding to the second echo data of the sectional image (claim 13) and when an amount of change in the second position angle information corresponding to the second echo data of the sectional image is equal to or larger than a threshold value. 
However, in the analogous field of endeavor in ultrasound imaging apparatus, Yamagata teaches wherein the processing circuitry is further configured to generate a new functional MPR image when there is a change in the second position angle information corresponding to the second echo data of the sectional image (Fig.5 show different image generation updated according to different angles, [0093], updating a new MPR image when the angle changes , as transducer mechanically swings from -a to +a degrees [0100], designate range of the second scanning region in the image so changed angle (newly set swing condition) performs scan in a state where the puncture needle is included in the second scanning region [0149]).
Moreover, in regards to “when an amount of change in the second position angle information corresponding to the second echo data of the sectional image is equal to or greater than a threshold value,” the examiner notes that any amount of change and even no change (threshold value can be zero) can be read to meet the recited limitations.  
Accordingly, the examiner submits that Yamagata teaches any change in angle, as transducer swings, would results in an amount of change is equal to or larger than 0 degrees ([0100]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry as taught by Okamura to include a guideline index taught by Yamagata, since updating MPR image when the angle changes was well known in the art as taught by Yamagata.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but configuring its processing circuitry to update MPR image when the angle information changes, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide image with region of interest ([0149]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Kondou,” (US 2014/0236001) discloses a position sensor outputting position and angle of the ultrasound probe ([0029]), and processing circuitry calculate an display pathway and position of the puncture needle superimposed on the ultrasound image ([0040]), and generate a guideline index (guideline 55 [0115]] indicating an insertion path of a puncture needle on the sectional image displayed (Figures 11-12) based on an operation signal and the position angle information of the section image being displayed (mark indicating position of the ultrasound probe [0121]), wherein the operation signal indicates an insertion start position and a target position (operator presses a “puncture guide” button on the console [0114], entry pathway for a puncture needle superimposed on the ultrasound image [0114]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793